internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-117306-01 date date legend decedent spouse dear this is in response to your letter dated date and subsequent correspondence in which you requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_domestic_trust qdot election pursuant to sec_2056a of the internal_revenue_code code the facts and representations submitted are summarized as follows decedent died survived by spouse who was not a united_states citizen at the time of decedent’s death pursuant to the terms of decedent’s will decedent's entire estate passed to spouse approximately one month after its due_date spouse as executor of decedent’s estate filed the form_706 federal estate and generation-skipping_transfer_tax return the form_706 was prepared by a tax practitioner a marital_deduction was claimed on part of schedule m for decedent’s entire_gross_estate spouse did not make a qdot election on the form_706 for any of the property for which a marital_deduction was claimed within one year of the due_date of the form_706 the following events occurred spouse established a qdot described in sec_2056a of the code and simultaneously conveyed decedent’s interest in the family home to the qdot spouse did not irrevocably assign or convey the remaining assets in decedent’s estate to the qdot spouse as executor filed an amended form_706 making a qdot election under sec_2056a for decedent’s interest in the family home the amended form_706 did not claim a marital_deduction for the remaining assets in decedent’s estate shortly thereafter spouse became a united_states citizen you have requested an extension of time to make the qdot election under sec_2056a to the date the amended form_706 was filed and an extension of time to convey decedent’s interest in the family home to the qdot to the date such conveyance occurred plr-117306-01 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse to the extent such interest is included in determining the value of the gross_estate sec_2056 and sec_2056 provide that if the surviving_spouse of the decedent is not a united_states citizen the marital_deduction is not allowed under sec_2056 unless the property passes to the surviving_spouse in a qdot sec_2056 provides that if any property passes from the decedent to the surviving_spouse of the decedent for purposes of sec_2056 such property shall be treated as passing to such spouse in a qdot if - such property is transferred to such a_trust before the date on which the return of the tax imposed by this chapter is made or ii such property is irrevocably assigned to such a_trust under an irrevocable assignment made on or before such date which is enforceable under local law under sec_2056a a qdot is any trust in which the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than income may be made from the trust unless a united_states trustee has the right to withhold from such distribution the tax imposed on the distribution the trust meets the requirements as the secretary may by regulations prescribe to ensure collection of the tax imposed by sec_2056a and an election is made by the executor of the decedent with respect to the trust sec_2056a provides that an election under sec_2056a with respect to any trust is to be made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable no election may be made under sec_2056a on any return if such return is filed more than one year after the time prescribed by law including extensions for filing such return sec_20_2056a-3 provides that the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable sec_20_2056a-4 provides that property irrevocably assigned but not actually transferred to the qdot before the estate_tax_return is filed must be conveyed and transferred to the qdot under applicable local law before the administration of the decedent’s estate is completed if there is no administration of the decedent’s estate plr-117306-01 the conveyance must be made on or before the date that is one year after the due_date including extensions for filing the decedent’s estate_tax_return if an actual transfer to the qdot is not timely made the marital_deduction is not allowed sec_20_2056a-4 further provides that an extension of time for completing the conveyance or a waiver of the actual conveyance may be requested by the decedent’s estate under specified circumstances under sec_301_9100-1 under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301 b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief the requirements of sec_3 and have been met an extension of time therefore is granted to make the qdot election under sec_2056a to the date the amended form_706 was filed and an extension of time to convey decedent’s interest in the family home to the qdot to the date such conveyance occurred except as expressly provided herein no opinion is expressed or implied concerning the plr-117306-01 tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent specifically no opinion is expressed or implied concerning the qualifications of the qdot established herein the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
